Opinion by
Kefhart, J.,
The authority of a chancellor to decree specific performance for the undivided interest of the vendor who contracts to sell the entire estate in a piece of land is amply sustained by the authorities cited in the opinion of the learned court below, and that portion of the opinion treating of this question will be found in the report of this case. We are only concerned with the question as to whether there is here presented such a case as should cause a chancellor to refuse equitable relief. In answering it we must consider the nature of the transaction, the conduct of the parties, and all the circumstances as here presented. “Equitable relief,......is not the absolute right of either party — it is of grace only, and rests in the discretion of the court to be exercised upon a consideration of all the circumstances of the case”: Rennyson v. Rozell, 106 Pa. 407. The capacity of the defendant to contract is not denied. No question of the adequacy of the price to be paid is raised, no imposition or fraud is alleged, and as the appellant states “nothing in the contract was inequitable.” A lawful tender was made by the appellee, first, of the entire amount named in the contract, then of the proportionate amount defendant’s interest in the property represented. The appellee did everything required of her by her contract; but even where the agreement is perfectly good and the price is adequate ánd no blame attaches to the purchaser if the transaction be inequitable, and unjust in itself, or rendered so by matters subsequently occurring, specific performance may be refused and the parties turned over to their remedy in damages; Friend v. Lamb, 152 Pa. 534. Appellant claims that such cir*509cumstances exist in this case. The reasons given are much the same as twice argued before the court below, and after a very careful examination of all the facts, it is our opinion that the learned court correctly sustained the contract and was liberal in its final decree to the appellant. These reasons were, first, because the plaintiff made an advantageous purchase of property which amply protected, any interest of hers which might have been imperilled. Second, that the appellee misstated certain facts as to the ownership of other real estate on which she was engaged in the business of manufacturing confectionery. Third, further misstatements in her bill that the property was valuable as a store house and that there was no other property in that location having the same advantages. It is evident that these matters, entirely unrelated to the contract in question, are not such occurring since the execution of the contract, as would cause its enforcement to be inequitable and unjust or cause it to be burdensome; they do not present such equitable circumstances of merit and worth as would prevent the exercise of that judicial discretion lodged in a chancellor in decreeing specific performance. While a chancellor may inquire into a vendee’s reason for the purchase of property, if a set of facts are presented warranting such investigation, equitable relief is not to be withheld solely because those reasons do not affirmatively appear. It was admitted that the appellee was a part owner of the real estate and confectionery business. This was sufficient to deny any wilful misstatement of fact and inasmuch as the bill was filed in May and lots 25 and 27 on Plum street were purchased in April, her statement that there were no other properties to purchase, in so far as the record shows, was correct. Nor does the fact that the vendee became a tenant in common with vendor’s sisters create such a condition as should stay the hand of the chancellor. The circumstances which will cause a chancellor to refuse relief should be something substantial affecting the integrity of the *510transaction; such, as the want of capacity to contract, a hard bargain, insufficiency of facts or the evidence on which they rest, so that the conscience of the chancellor may not be moved. Where the credibility of witnesses is so involved as to make the relief doubtful, inadequacy of price, a clouded title, misrepresentation, fraud, breach of confidential relation, and many other circumstances may cause the chancellor to refuse a decree of specific performance; but the basic principle that underlies all these conditions is that it will be inequitable and unjust to enforce the contract. This is not a doubtful case; if the reasons here assigned could stay the relief sought, the discretion lodged in the chancellor would indeed be an arbitrary one, depending upon the mere pleasure of the court. The finding that “the plaintiff is not entitled to damages by reason of the failure on the part of the defendant to convey title to the entire premises or by reason of delay in conveying her interest in said premises to the plaintiff,” as stated above, liberally took care of the appellant.
The assignments of error are overruled, and the decree of the court below is affirmed.